Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 9/30/2021.  Claims 1 and 3-5 are now pending in the present application. This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1 and 3-5, have been fully considered but they are not persuasive.
Regarding the Applicant's argument on page 5 of the remarks filed on 09/30/2021, that “Regarding the 112, sixth paragraph rejection, Applicant notes, “speed measuring module”, “weather module”…. Similar comments apply to the rejection of the claims under 112, first paragraph…”, Examiner respectfully disagrees.  In fact, “Module” is a well-known nonce word that can operate as a substitute for '1neans in the context of§ 112(f), (para. 6). As the district court found, ' 1nodule' is sin1ply a generic description for software or hardware that perfor1ns a specified function." J .A. 31. Generic terms such as “mechanism,” “element,” “device,” and other nonce words that reflect nothing more than verbal constructs may be used in a claim in a manner that is tantamount to using the ,word “means” because they “'typically do not connote sufficiently definite structure" and therefore may invoke § 112(f), (para. 6). Mass. Inst. of Tech. & Elecs. for Imaging. Here, the word “module” does not provide any indication of structure 
With regards to claim 1, claim limitations, “speed measuring module is configured to obtain…”, “weather module is configured to obtain…”, “calling module is configured to determine…” and “storage module is configured for storing…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards to claim 4, claim limitations, “speed measuring module is configured to obtain…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards to claim 5, claim limitations, “weather module is configured to obtain…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, the claims 1 and 3-5 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Further, Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function. For example, in claim 1, there is no disclosure of any particular structure for “speed measuring module is configured to obtain…”, “weather module is configured to obtain…”, “calling module is configured to determine…” and “storage module is configured for storing…”. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
For claim 1, in regards to Applicant's argument, on page 6 of the remarks filed on 09/30/2021, that “…Significantly, Pandurangarao also fails to teach or suggest sending a stored message back to the caller. Pandurangarao merely teaches applying a soft block of a call under certain circumstances. Thus, with Pandurangarao, a rejected caller may repeatedly call again, distracting a Pandurangarao e.g., [0131]-[0132] teaching receiving an incoming telephonic event during the operation of vehicle, telematics device transmitting specific data elements of the vehicle operational data and environmental conditions to incoming telephonic event corresponding to the time of receipt of the incoming telephonic event. Pandurangarao further teaches, the incoming telephone event analysis may provide a notification to the individual or entity associated with the first incoming telephonic event that the user is driving and currently unavailable to respond to the telephonic event (please see paragraph [0075]). In other words, Pandurangarao is teaching the concept of  receiving an incoming telephonic during the operation of vehicle and according to the environmental condition data or vehicle speed, providing a notification to the individual or entity associated with the incoming call that the user is driving and currently unavailable to respond to the telephonic event. On the other hand, in an analogous field of endeavor, Moriguchi teaches that, a control block decides whether a vehicle is running or not based on speed information and it send a message that “I am now driving” which is recorded 
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
 “speed measuring module is configured to obtain…”, “weather module is configured to obtain…”, “calling module is configured to determine…”, “wireless connection module…is configured to perform…” and “storage module is configured for storing…” in claim 1, “speed measuring module is configured to obtain…”, in claim 4 and “weather module is configured to obtain…” in claim 5.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations “wireless connection module…is configured to perform…” of claim 1 (Page 2, Line 10 for “the wireless connection module is a Bluetooth module or a WiFi module.”, Fig. 1, Wireless Connection Module 14).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, claim limitations, “speed measuring module is configured to obtain…”, “weather module is configured to obtain…”, “calling module is configured to determine…” and “storage module is configured for storing…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards to claim 4, claim limitations, “speed measuring module is configured to obtain…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards to claim 5, claim limitations, “weather module is configured to obtain…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function. For example, in claim 1, there is no disclosure of any particular structure for performing “speed measuring module is configured to obtain…”, “weather module is configured to obtain…”, “calling module is configured to determine…” and “storage module is configured for storing…”. The specification does not provide sufficient details such that one ordinary skill in the art would understand structures to perform the claimed function.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-5 are further rejected by the virtue of its/their dependency on claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 includes limitations “and the calling module is configured to determine whether to accept or decline an incoming call or to send a short message to a caller and then hang up an incoming call,…””, (emphasis added). This constitutes new matter in the claim, as the limitations are not supported the original disclosure.
Applicants' clarification is respectfully requested if it is believed the limitations are supported by the current specification.

Claims 1, and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function. For example, in claim 1, there is no disclosure of any particular structure for performing “speed measuring module is configured to obtain…”, “weather module is configured to obtain…”. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 3-5 are further rejected by the virtue of its/their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pandurangarao (US 2018/0097928 A1, hereinafter Pandurangarao), in view of Moriguchi et al. (US 2002/0177928 A1, hereinafter Moriguchi).
Regarding claim 1, Pandurangarao discloses, an onboard calling device (see e.g., On-board computer 115, Fig. 1 and/or “Upon receipt of the incoming telephonic event data, incoming telephonic event analysis system 140, alone or in combination, with on-board computer 115 may be able to perform the processes outlined in FIGS. 2-7”, Fig. 1, [0044]), comprising a processor (see e.g., processor 803, Fig. 8 , Note: “Vehicle control computer 115 may contain some or all of the hardware/software components as the computing device 801 of FIG. 8”, [0037]),  a speed measuring module (see e.g., “sensors 111 may detect, store, and transmit data corresponding to the vehicle's speed, rates of acceleration and/or deceleration, 
the speed measuring module is configured to obtain current vehicle speed information (see e.g., “sensors 111 may detect, store, and transmit data corresponding to the vehicle's speed, rates of acceleration and/or deceleration, braking…”, [0027]); and
the weather module is configured to obtain current weather information (see e.g., “The third party data source server 160 may comprise a third party data source computer 162 configured to receive, process, and transmit environmental conditions data associated with a geographic location of vehicle 110 including current weather condition data, forecasted weather 
the processor (see e.g., processor 803, Fig. 8) is connected with the speed measuring module (see e.g., “ Vehicle control computer 115 may contain some or all of the hardware/software components as the computing device 801 of FIG. 8, and may be configured to operate aspects of the driving, or other operation of vehicle 110, including but not limited to, acceleration, braking, steering…”, [0037] and/or “sensors 111 may detect, store, and transmit data corresponding to the vehicle's speed, rates of acceleration and/or deceleration, braking, swerving, and the like”, [0027]), the weather module (see e.g., “The third party data source server 160 may comprise a third party data source computer 162 configured to receive, process, and transmit environmental conditions data associated with a geographic location of vehicle 110 including current weather condition data, forecasted weather condition data… third party data source server 160 may be configured to transmit data to telematics device 113, on-board computer 115”, [0046]), and the calling module is configured to determine whether to accept or decline an incoming call (see e.g., “receive an incoming telephonic event during the operation of vehicle 110.”, Fig. 7, [0131] and/or “telematics device 120 to transmit specific data elements of the vehicle operational data and environmental conditions data to incoming telephonic event analysis system 140 corresponding to the time of receipt of the incoming telephonic event”, [0132] and/or “At step 712, upon receiving the calculated driver risk score and road risk score from driver score/risk map server 170, the incoming telephonic event analysis application on mobile device 120 may determine whether or not to remove or to maintain the soft block applied to the incoming telephonic event”, [0134] and/or “If the incoming telephonic event is determined to be a first incoming telephonic event, incoming telephonic event analysis application may 
the wireless connection module is connected with the processor and is configured to perform information transmission between the processor and an external communication device (see e.g., “The network connections depicted in FIG. 8 include a local area network (LAN) 825 
the storage module is configured for storing the vehicle speed information (see e.g., Fig. 8, Memory 815 and Data 821; Note: “sensors 111 capable of detecting, recording, and transmitting various vehicle performance and/or operational data and environmental conditions data… sensors 111 may detect, store, and transmit data corresponding to the vehicle's speed”, [0027] and/or “Telematics device 113 may include a memory to store data received from vehicle sensors 111, GPS 112, on-board computer 115…”, [0032] and/or “operation data accessible via the OBDII port includes speed and engine throttle position or other variable power controls of the vehicle power source”, [0033]; Examiner note: Storing speed data is a well-known technique in the art), the weather information (see e.g., “a third party data source database 164 used to store the environmental conditions data collected by the third party data source computer 162”, [0046] and/or “Telematics device 113 may include a memory to store data received from vehicle sensors 111, GPS 112, on-board computer 115…”, [0032]); Examiner note: storing the collected environmental condition data is a well-known technique in the art).
Pandurangarao fails to explicitly disclose storing the short message.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Pandurangarao with Moriguchi, in order makes it possible to reduce danger involving an incoming call and talking on the phone during driving and deliver a message without answering the call (see Moriguchi, paragraph [0009]).
Regarding claim 3, Pandurangarao and Moriguchi combined disclose, wherein the wireless connection module is a Bluetooth module (see Pandurangarao e.g., “Telematics device 113 may also communicate with on-board computer 115 and mobile device 120 via a Bluetooth connection”, [0034]) or a WiFi module (see Pandurangarao e.g., “Vehicle communication systems 114 may be implemented using wireless protocols such as WLAN communication protocols (e.g., IEEE 802.11), Bluetooth (e.g., IEEE 802.15.1), one or more of the Communication Access for Land Mobiles (CALM) wireless communication protocols”, [0036].
Regarding claim 4, Pandurangarao and Moriguchi combined disclose, wherein the speed measuring module is configured to obtain the current vehicle speed via an existing onboard 
Regarding claim 5, Pandurangarao and Moriguchi combined disclose, wherein the weather module is configured to obtain the current weather information from a server via an existing onboard system (see Pandurangarao e.g., “The third party data source server 160 may comprise a third party data source computer 162 configured to receive, process, and transmit environmental conditions data associated with a geographic location of vehicle 110 including current weather condition data, forecasted weather condition data… third party data source server 160 may be configured to transmit data to telematics device 113, on-board computer 115…” [0046]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645